Citation Nr: 1702205	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a back disability and for a left knee disability, on the basis that new and material evidence had not been received. The Veteran timely appealed.

In December 2009, the Board found that new and material evidence had not been received, and denied the Veteran's applications to reopen claims for service connection for a back disability and for a left knee disability.

The Veteran appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2011 Memorandum Decision, the Court reversed the Board decision and remanded the case to the Board for further proceedings. Thereafter, the case was returned to the Board, consistent with the Court's decision. 

In February 2012 the Board remanded the issues on appeal for further development consistent with the September 2011 Memorandum Decision by the Court. Specifically, the February 2012 remand informed the RO that VA's duty to assist to provide a nexus medical examination/opinion for the issues on appeal had been triggered. Thus, the Board instructed the RO to complete the appropriate development necessary to adjudicate the claims on appeal.

A review of the claims folder reflects that in regard to the Veteran's claim for entitlement to service connection for a low back disability, the RO has complied with the February 2012 remand instruction by providing a VA medical examination and opinion in June 2015 and issuing a supplemental statement of the case (SSOC). However, for reasons explained in the Remand portion of this decision, the Board finds that further development is needed prior to adjudicating the issue of entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's low back disability is causally related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in March 2006.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and statements in support of the Veteran's claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for a low back disability which VA has a duty to obtain.

In regard to the Veteran's claim for entitlement to service connection for low back disorder, a VA opinion was obtained in June 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a low back condition as a result of military service. The claims folder reflects the Veteran with degenerative arthritis of the lumbar spine and spinal stenosis. (See June 2015 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder reflects that while on active duty, the Veteran sustained a strained back. (See September 1970 Chronological Record of Medical Care). The Board finds that based on the above evidence, the Veteran's assertion that he injured his back during service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

While the claims folder reflects that during active service the Veteran sustained a back injury; a June 1972 Report of Medical Examination, approximately two years later, reflects the Veteran with a normal spine. 

In the June 2015 VA medical examination, the examiner opined that the Veteran's current low back disorders are less likely than not incurred in or caused by the claimed in-service injury, event of illness. The examiner explained that the Veteran's in-service back injury was an acute episode with no medical evidence that it caused chronic back problems. The examiner further noted that subsequent to his military service, the Veteran has experienced and report multiple injuries to his back. Lastly, the examiner concluded that the Veteran's current back disorders are related to age-related findings. The Board finds taking the claims folder as a whole; the preponderance of the evidence is against a finding that the Veteran's current low back disorder is causally related to his military service.

The Board acknowledges the December 2007 VA physician's letter providing a positive nexus between the Veteran's current chronic back pain and his back strain in service. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations. Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). Here, the evidence of record does not reflect that the December 2007 physician examined the Veteran in connection with the opinion provided, diagnosed his disability, or reviewed his claims file. Further, the December 2007 medical conclusion did not provide an adequate rationale to support the provided medical conclusion. As such, the Board finds the December 2007 VA physician's letter of no probative value with regard to the Veteran's low back claim.

In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's low back disorder and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

Additionally, the claims folder does not reflect that the Veteran's low back disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis of the spine for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

In the February 2012 remand, the Board found that VA's duty to assist to provide a nexus medical examination/opinion for the issue of entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee had been triggered. As such, the Board instructed the RO to complete the appropriate development necessary, to include obtaining a nexus medical examination. A review of the claims folder reflects that the RO has not obtained a nexus medical examination in regard to the Veteran's claimed left knee disorder. 

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a medical examination and opinion provided after the claims folder is reviewed is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed left knee condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a VA medical examination for the claim for service connection for a left knee condition. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a left knee condition related to, or aggravated by his active military service, to include whether it is at least as likely as not it manifested during active military service.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, as appropriate. Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


